           Case 2:18-cv-02158-KHV Document 625 Filed 02/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next    )
friend and natural guardian,              )
KELLI MORGAN,                             )
                                          )
                               Plaintiff, )                 CIVIL ACTION
v.                                        )
                                          )                 No. 18-2158-KHV
BRIDGET GROVER, PA-C;                     )
DR. GREGORY FAIMON; and                   )
DR. BALA BHASKAR REDDY                    )
BHIMAVARAPU,                              )
                                          )
                              Defendants. )
__________________________________________)

                                            ORDER

       This matter comes before the Court on Defendant Grover’s Motion In Limine To Exclude

Evidence Of Her Facebook Post (Doc. #581) filed January 28, 2021. Specifically, defendant seeks

an order that prevents plaintiff from attempting to introduce evidence of the Facebook post as

propensity evidence under Rule 404(b); evidence that she acted with wanton, willful, outrageous

or reckless disregard for the consequences; or for “any other reason.” Defendant also argues that

under Rule 403, Fed. R. Evid., the evidence should be excluded because its prejudicial effect

substantially outweighs any probative value.1

       The record on this motion does not suggest that plaintiff will seek to use the Facebook post

as propensity evidence to prove that defendant has a “rude, dismissive, and malicious character to




       1
               Defendant’s motion (Doc. #581) appears to have been cut and pasted from
Defendant Grover’s Motion In Limine To [sic] Evidence Of Her 2009 Kansas Board Of Healing
Arts Violation (Doc. #583) filed January 28, 2021. Accordingly, the Court draws these arguments
from Defendant Grover’s Memorandum In Support Of Her Motion In Limine To Exclude Evidence
Of Her Facebook Post (Doc. #582) filed January 28, 2021.
         Case 2:18-cv-02158-KHV Document 625 Filed 02/08/21 Page 2 of 3




show that she acted rudely, dismissively, and maliciously in her care and treatment of D.M.”

Memorandum In Support Of Motion In Limine (Doc. #582) at 7. This aspect of defendant’s motion

is therefore moot.

       For reasons which plaintiff well states in his suggestions in opposition to this motion, the

Facebook evidence is highly relevant because it speaks squarely to defendant’s state of mind as a

health care provider because as an adoptive admission, it corroborates plaintiff’s claim for punitive

damages. Defendant’s arguments to the contrary communicate a mix of tunnel vision and wishful

thinking with regard to the punitive damage claim, and are ultimately unpersuasive. The evidence

may be prejudicial, but not unfairly so, given its highly probative nature. Therefore, Rule 403 does

not preclude the Facebook post from being received into evidence.

       Defendant’s argument that Rule 405(b) does not allow plaintiff to use the Facebook post

is likewise without merit. As noted above, plaintiff does not seem to be arguing that punitive

damages are warranted because of defendant’s character or character traits. Accordingly, this

aspect of defendant’s argument is moot.

       Finally, the Court must reject defendant’s generic argument that general rules of relevancy

prohibit “any other use” of the Facebook post. Under Rule 801(b)(2), the Facebook post is a prior

out-of-court statement by a party. Assuming that defendant testifies and is subject to cross-

examination, plaintiff may use the Facebook statement against her for purposes of impeachment.

       IT IS THEREFORE ORDERED that Defendant Grover’s Motion In Limine To Exclude

Evidence Of Her Facebook Post (Doc. #581) filed January 28, 2021 be and hereby is

OVERRULED.




                                                -2-
  Case 2:18-cv-02158-KHV Document 625 Filed 02/08/21 Page 3 of 3




Dated this 8th day of February, 2021 at Kansas City, Kansas.

                                     s/ Kathryn H. Vratil
                                     KATHRYN H. VRATIL
                                     United States District Judge




                                        -3-
